DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/593001 on February 15, 2022, in which Claims 1- 20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1- 20 are pending, of which Claims 1- 20 are allowed.  

Allowable Subject Matter
Claims 1- 20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “to cause information comprising an indication that the given path has failed to convey the transmitted input-output operation to the storage system to be provided to a second host device that is configured to communicate over the network with the storage system using at least a portion of the given path that has failed”, in Claims 1, 8 and 15; in conjunction with all .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Tochio et al. (U.S. Patent Application 2014/0025985), hereinafter “Tochio”.  Tochio is cited on PTO-892 filed 2/22/2022.
	Tochio: ¶ 69 teaches when the failure has been detected by the failure detecting unit 15a, the ODU switch 18 determines whether to pass the data toward the other 
connection nodes N1 and N2 on the different ring R1 from the ring R2 or return 
the data in the reverse direction from the connection node N3 (BLSR processing) 
depending on a destination to transfer the data received by the optical-signal 
processing units 14d, 14f, and 14h.  For example, when a destination to 
transfer is within the different ring R1 from the ring to which the connection 
node N3 belongs, the connection node N3 passes the data and transfers the data 
to the opposite ring R2.  On the other hand, when a destination to transfer is 
within the same ring R2 as the connection node N3, the connection node N3 
transfers the data in the reverse direction (the direction from which the data 
was transmitted, the direction of the node N7 in FIG. 5) at the connection node 
N3, thereby preventing the data from being transmitted to the failure part.  
.

Although conceptually similar to the claimed invention of the instant application, Tochio does not teach using a part of a path that has failed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Harima (US Patent Application 2006/0136633) teaches connection failure detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114